                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Jerome Andrew Dickerson,        )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                3:18-cv-00604-MR
                                      )
                 vs.                  )
                                      )
         FNU Pressley, et al,         )
                                      )
            Defendant(s).             )


 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 12, 2020 Order.

                                               August 12, 2020




         Case 3:18-cv-00604-MR Document 43 Filed 08/12/20 Page 1 of 1
